                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                      NO. 5:20-CR-535-BR



  UNITED STATES OF AMERICA
         v.                                                          ORDER

  DAVID EARL VALENTINE


       On 17 February 2021, the court entered the following order:

       On December 8, 2020, the court entered 20-SO-13, finding that felony pleas
       cannot in some cases be conducted in person due to the COVID-19 pandemic, and
       that a judge in an individual case "may, with the consent of the defendant after
       consultation with counsel, use video conferencing, or teleconferencing if video
       conferencing is not reasonably available," where the judge finds that the plea
       "cannot be further delayed without serious harm to the interests of justice."
       Arraignment in this case is currently set for March 8, 2021. The court intends to
       continue the arraignment to April 12, 2021. Defense counsel shall confer with
       defendant as well as the responsible assistant United States attorney and inform
       the court in notice filed on or before March 1, 2021, of respective positions
       whether there exist "specific reasons that [defendant's arraignment] cannot be
       further delayed without serious harm to the interests of justice" such that the
       arraignment should be conducted with defendant's consent at the March 8, 2021
       term via video or telephone conference, pursuant to the CARES Act, PL 116-136,
       March 27, 2020, 134 Stat 281, § 15002(b)(2). If this deadline elapses with no
       notice being filed, the court will continue arraignment in this matter to the April
       12, 2021 term.

(2/17/21 Text Order.) Defense counsel filed a notice in response to this order stating that

defendant has no objection to continuance and “that no serious harm to the interests of justice

exists due to this delay.” (DE # 19.) Accordingly, arraignment and trial are CONTINUED to

12 April 2021. The court finds that the ends of justice served by continuance outweigh the best

interest of the public and defendant in a speedy trial. The delay occasioned by the continuance




          Case 5:20-cr-00535-BR Document 20 Filed 03/01/21 Page 1 of 2
shall be excluded in computing defendant’s speedy trial time. See 18 U.S.C. § 3161(h)(7)(A).

       This 1 March 2021.




                                    __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                              2




          Case 5:20-cr-00535-BR Document 20 Filed 03/01/21 Page 2 of 2
